Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 2, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  144517(88)(89)                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices


  NIGHTWATCH CAPITAL GROUP,
  L.L.C.,
        Plaintiff-Appellee,
                                                                   SC: 144517
  v                                                                CoA 299378
                                                                   Oakland CC: 08-096312-CZ
  QUESTOR MANAGEMENT COMPANY,
  L.L.C., et al.,
         Defendants-Appellants.
  ______________________________________


       On order of the Chief Justice, motions for the temporary admission to practice of
  Lawrence J. Fox and Charles J. Vinicombe are considered and they are granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 2, 2012                       _________________________________________
                                                                              Clerk